DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are directed to a method for detecting an anomaly, which is considered to be a process. Claims 8-14 are directed to an apparatus for detecting an anomaly, which is considered to be a machine. Claims 15-20 are directed to a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for detecting, which is considered to be a composition of matter. Therefore, claims 1-20 all fall within one of the statutory categories of invention.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to step 2A Prong One, Claim 1 recites the limitations “obtaining sensor data from a set of sensors associated with the one or more machines,” “performing data exploration on the sensor data to: improve quality of the sensor data; 
With respect to Step 2A Prong 2, claim 1 further recites the additional elements of “a set of sensors associated with the one or more machines, wherein the set of sensors includes a target sensor and a set of feature sensors”. The additional elements of a set of sensors, one or more machines, a target sensor, and a set of feature sensors are recited at a high level of generality that it represents no more than mere instructions to apply the judicial exceptions in a particular field of use. Further, the acquiring of and output of data, if they were considered to be additional elements would be considered 
With respect to Step 2B, the additional element of “a set of sensors associated with the one or more machines, wherein the set of sensors includes a target sensor and a set of feature sensors” do not provide an inventive concept. The additional elements of a set of sensors, one or more machines, a target sensor, and a set of feature sensors are recited at a high level of generality that they represents no more than mere instructions to apply the judicial exceptions in a particular field of use. Further, the acquiring of and output of data, if they were considered to be additional elements would be considered extra-solution activity necessary for the performance of the abstract idea. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, this limitation does not amount to significantly more than the above indicated abstract ideas. Even when viewed in combination, this additional element represents merely generally linking the use of the judicial exception to a particular technological environment or field of use and extra-solution activity, which do not provide an inventive concept. Therefore, claim 1 is not eligible. 
Claims 2-7 merely extend the abstract idea identified above for claim 1 and do not add any further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 1 above.
With respect to step 2A Prong One, Claim 8 recites the limitations “obtain sensor data from a set of sensors associated with the one or more machines,” “perform 
With respect to Step 2A Prong 2, claim 8 further recites the additional elements of “one or more processors; a set of sensors embedded in the one or more machines; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to” perform the method, “wherein the set of sensors includes a target sensor and a set of feature sensors”. The additional elements of one or more processors, a set of sensors, one or more machines, memory, a target sensor, and a set of feature sensors are recited at a high level of generality that it represents no more 
With respect to Step 2B, the additional element of “one or more processors; a set of sensors embedded in the one or more machines; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to” perform the method, “wherein the set of sensors includes a target sensor and a set of feature sensors” do not provide an inventive concept. The additional elements of a set of sensors, one or more machines, a target sensor, and a set of feature sensors are recited at a high level of generality that they represents no more than mere instructions to apply the judicial exceptions in a particular field of use. The computer and memory are recited so generically that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an 
Claims 9-14 merely extends the abstract idea identified above for claim 8 and does not add any further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 8 above.
With respect to step 2A Prong One, Claim 15 recites the limitations “obtaining sensor data from a set of sensors associated with the one or more machines,” “performing data exploration on the sensor data to: improve quality of the sensor data; and identify a subset of feature sensors from the set of feature sensors, thereby reducing amount of sensor data and computational cost; performing, based on the identified subset of feature sensors and the target feature sensor, unsupervised machine-learning to learn a set of pair-wise univariate models; and determining whether and how an anomaly occurs in the operation of the one or more machines based on the set of pair-wise univariate models” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” as set forth in MPEP 
With respect to Step 2A Prong 2, claim 15 further recites the additional elements of “A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for detecting an anomaly in operation of one or more machines”, “wherein the set of sensors includes a target sensor and a set of feature sensors”. The additional elements a non-transitory computer-readable storage medium, a computer, a set of sensors, and one or more machines are recited at a high level of generality that it represents no more than mere instructions to apply the judicial exceptions in a particular field of use. The computer and non-transitory computer-readable storage medium are additional elements which are configured to carry out the limitations of the process, i.e., it is the tool that is used to obtain the measurements and perform the mathematical calculations and numeric conversions. But the computer and memory are recited so generically that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial 
With respect to Step 2B, the additional element of “A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for detecting an anomaly in operation of one or more machines”, “wherein the set of sensors includes a target sensor and a set of feature sensors” do not provide an inventive concept. The additional elements of a non-transitory computer-readable storage medium, a computer, set of sensors, one or more machines, a target sensor, and a set of feature sensors are recited at a high level of generality that they represents no more than mere instructions to apply the judicial exceptions in a particular field of use. The computer and non-transitory computer-readable storage medium are recited so generically that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. Further, the acquiring of and output of data, if they were considered to be additional elements would be considered extra-solution activity necessary for the performance of the abstract idea. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, this limitation does not amount to significantly more than the above indicated abstract 
Claims 16-20 merely extends the abstract idea identified above for claim 16 and does not add any further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 8 above.

Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive.
With respect to Applicant’s arguments that the instant claims are analogous to the claims of Example 39 on pages 12-13because they recite the operations “collecting, applying, creating, and training”, it is considered that the reason Example 39 is eligible is not because it includes a set of steps including collecting, applying, creating, and training, but rather because there are no abstract ideas recited as the neural network is a specialized structure and not considered to be a mathematical concept. In this instance, it is considered that claim 1 of Example 46 is more closely analogous to the claimed invention. 
With respect to the argument that the claimed invention is analogous to Research Corporation Technologies on page 14, it is considered that such disclosure is currently conclusory and it is not clear that the disclosure provides sufficient detail such that one skilled in the art would recognize the improvement. Further it is considered that 
With respect to the argument that the amended claims are analogous to Example 40 on page 15, it is considered that in contrast to the instant claimed invention, the situation of Example 40 uses the processing to then gather more specific data when certain conditions are met, and therefore is considered to integrate the mental process into a practical application. As disclosed in at least instant paragraphs [0010]-[0011], [0050]-[0061] and [0065], the data exploration and the unsupervised machine learning to be mathematical processes of the instant invention filter gathered data and the analysis thereof does not trigger further specialized data gathering. Therefore, it is considered that at present the claimed invention merely claims the idea of the solution or outcome instead of the particular solution to a problem or the particular way to achieve the desired outcome and that the improvement is embodied solely in the judicial exception and not the additional elements and that the abstract ideas are not integrated into a practical application in the instant claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yan et al. (US PGPub 2020/0322366 A1) teaches anomaly detection using unsupervised machine-learning (paragraph [0034]).
Goh et al. (US PGPub 2018/0231394 A1) teaches building a model through processing on training residuals to allow a definition of outliers to be built (figures 2 and 5).
Tamaki et al. (US PGPub 2011/0276828 A1) teaches anomaly detection using pair-wise linear regressions (see abstract), which is considered to correspond to the instant invention’s unsupervised machine learning of a pair-wise univariate model. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853